Citation Nr: 1023006	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  05-13 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from 
February 1966 to February 1986, to include active duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The claim had been initially denied in June 2000; 
however, re-adjudication occurred de novo, so that the 
Veterans Claims Act of 2000 could be complied with.  Timely 
disagreement was filed with the August 2001 decision, and the 
Board remanded the claim in May 2009 for evidentiary 
development.  At present, the RO in Houston, Texas has 
jurisdiction over the claim, which is ripe for appellate 
review.  

The Veteran appeared at a Travel Board Hearing before the 
undersigned in February 2009.  A transcript is associated 
with the claims file.  


FINDING OF FACT

The Veteran has had pain in the knees, without an underlying 
condition, since active service; however, the competent 
medical evidence of record does not support a link between a 
chronic disorder of the knees, tricompartmental arthritis, 
and an event or incident in active service.  


CONCLUSION OF LAW

Service connection for a bilateral knee disorder is not 
warranted. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).  
 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009), significantly 
changed the law prior to the pendency of this claim.  VA has 
issued final regulations to implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA provisions include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, and they 
redefine the obligations of VA with respect to the duty to 
assist the Veteran with a claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
and, inform the claimant about the information and evidence 
the claimant is expected to provide.  While no longer 
required, in this case it was requested that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).  

Additionally, the Court of Appeals for Veterans' Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473, 484, 486 (2006), which held that VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) mandate notification of all five elements of a 
service connection claim.  Those five elements include (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  This notice must also inform the Veteran on how 
VA determines that a disability rating and an effective date 
for the award of benefits will be assigned if the claim is 
granted.  Id.  

In VCAA letters to the Veteran, he was informed about the 
information and evidence not of record that is necessary to 
substantiate his service connection claim, the information 
and evidence that VA will seek to provide, and the 
information and evidence the claimant is expected to provide.  
In addition, the letters provided the Veteran notice 
regarding the evidence and information needed to establish a 
disability rating and effective dates, as outlined in 
Dingess-Hartman.   

Also, the Veteran is represented by the Disabled American 
Veterans (DAV), and that organization is presumed to have 
knowledge of what is necessary to substantiate a claim for 
service connection.  Neither the Veteran nor his 
representative has pled prejudicial error with respect to the 
content or timing of VCAA notice.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  

Regarding VA's duty to assist the Veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes service treatment records and post-
service pertinent medical records, including VA examination 
reports.  There is no indication of any additional relevant 
evidence that has not been obtained.  With respect to the 
clinical examinations, the Board finds that the Veteran was 
provided a thorough VA orthopedic examination.  See 38 C.F.R. 
§§ 3.326, 3.327 (2008).  See also McLendon v. Nicholson, 20 
Vet. App. 79, 81 (2006).  The examination report is well-
rationalized, and it addresses the contended relationship.  
Under these circumstances, there is no duty to provide 
another examination or medical opinion with regard to this 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(2009).   

Legal Criteria-Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Analysis

The Veteran contends that he developed a bilateral knee 
disability as a result of his active service in the United 
States Army.  Specifically, he asserts that service as a 
helicopter pilot involved many stresses on his knees, and 
that he had numerous treatments for knee complaints in 
service.  He asserts that his current knee condition, 
diagnosed as arthritis, is related to this service.  

The service treatment records show that the Veteran had 
treatment in September 1974 for pain under the patella with 
no crepitus or grating.  In April 1980, the Veteran had a 
complete work-up for post-exercise knee pain.  At that time, 
the service medical personnel suspected that the Veteran had 
gout; however, following treatment with colchicine, a 
negative finding for gout was entered.  Radiographs, dated in 
September 1974 and March 1980, were negative for osseous, 
articular, or soft tissue anomaly.  In July and October 1983, 
the Veteran again reported having post-exercise knee pain.  

The Board, in noting this history of in-service knee 
treatments, scheduled the Veteran for a comprehensive VA 
orthopedic examination to determine if it is at least as 
likely as not that any current knee problems began in, or are 
in any way related to, his period of active service.  The 
associated report, dated in September 2009, determined that 
the July and October 1983 episodes of in-service pain were 
"at best" retropatella pain syndrome, as the symptoms arose 
after exercise periods.  After a thorough examination, the 
examiner diagnosed the Veteran as having current 
tricompartmental arthritis, with a treatment history dating 
from 1998, 12 years post-service.  The examiner reviewed the 
in-service treatment reports and the relevant post-service 
history.  

Regarding etiology, the 2009 examiner noted the different 
diagnosis noted in service as opposed to the current 
assessment.  Namely, the condition in the Army was noted to 
be "at best" retropatella pain syndrome, with the current 
diagnosis being that of chronic arthritis.  The examiner 
stated that there was no "nexus trail" to link the problems 
in service with the current diagnosis of arthritis.  
Specifically, the Veteran did not have nursing notes, medical 
evaluation, routine radiographs, or doctor visits to evaluate 
his knees between his separation from service and his initial 
treatment for arthritis in 1998.  The examiner stated that 
"there is simply not a line of evidence without leaping over 
time to nexus current knee findings to service."  The 
examiner noted that there was no diagnosis of a knee 
condition in service, and that retropatella pain syndrome was 
his best approximation of the in-service symptoms 
represented.  The examiner reported that the Veteran 
attributed his pain to running, and that the service 
treatment records indicated treatment subsequent to running.  
Despite this, the examiner stated that there is no medical 
literature which supports the onset of chronic pain and 
arthritis as a "condition and circumstance" caused by 
"long standing."  As such, the examiner concluded that he 
could not link the Veteran's in-service knee symptoms with 
the current bilateral knee disability.  

The Board must conclude that the greater weight of competent 
evidence is against the Veteran's claim.  There is no doubt 
that the Veteran has experienced pain in his knees during and 
after service (especially after running); however, the only 
competent medical evidence pertinet to the etiology of the 
veteran's tri-compartmental arthritis is to the effect that 
it is unrelated to the symptoms that he reported in service.  
Indeed, pain alone, without an underlying condition, is not a 
disorder for which service connection can be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 13 Vet. 
App. 282 (1999).  While the Veteran, as a layperson, is 
competent to report on pain in his knees (as that is 
something ascertainable by the senses), he does not have the 
requisite medical knowledge to opine on matters of diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  That is, while he is competent to report pain, he 
cannot competently opine about any link between his pain and 
a diagnosis of tricompartmental arthritis.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As this is the 
case, the Board must conclude that the evidence is decidedly 
against a finding of service connection, and the claim must 
be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim. 38 U.S.C.A. § 
5107(b) (West 2002); see also Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).






ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.  


____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


